DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive.
In regards to applicants argument that “Wilsey is entirely silent with respect to a machine learning operation component. Contrary to the unfounded assertion of the Office Action, neither of training module 18 nor pattern memory module 20 are equivalent or analogous to a machine learning operation component”:  Applicants are clearly incorrect.  Wilsey expressly states Para [0013] “The expected pattern of memory references is based on one or more memory referencing sequences and is generated in a training session during which the memory references are captured or learned.” Emphasis added the training is learned.  This is the definition of machine learning.  (Para [0019]) “the self-protecting memory device 10 learns or records the expected patterns of memory reference” and (Para [0025]) “Various artificial intelligence (AI) techniques can be used to support the pattern matching requirements of the access control module 16.  Pattern matching can be implemented using neural networks such as those implemented in efficient VLSI circuits that can support operating speeds approximately equivalent to traditional memory devices”.  The examiner is citing synonyms for machine learning which includes AI, artificial intelligence and neural networks.  So while Wilsey does not use the term “machine learning”, Wilsey does expressly use synonyms for machine learning and expressly teaches the learning is performed during a training session (Para[ 0013]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 8, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim PN 2012/0317449 in view of Wilsey PN 2008/0195829.
In regards to claims 1, 8, 15-16: Kim teaches a system (figure 3B) comprising: a memory component (200), the memory component including an array of memory cells (Para [0046]) and test operation component, the test operation component to perform a test computation in association with the array of memory cells; and a processing device (300), operatively coupled with the memory component (200), to: receive a first mode setting signal (test mode signal from host 20 para[0055]) from a host system (20) , the first mode setting signal indicating a first mode (test mode signal not active normal mode); set the memory component to the first mode (not in test mode) based on the first mode setting signal, wherein in the first mode, the processing device exposes the array of memory cells of the memory component (functions normally selection unit 450 gives access of memory to host) to the host system); receive a second mode setting signal (test mode signal) from the host system (20), the second mode setting signal indicating a second mode (test mode); and set the memory component to the second mode (test mode) based on the second mode setting signal (test mode), wherein in the second mode, the processing device exposes the (test device) operation component of the memory component to the host system (20) host has access to test device but not to memory device. Kim doesn’t state the test device is a machine learning algorithm. Wilsey teaches a system (figure 1) comprising: a memory component (14), the memory component including memory and learning/training operation component (18 and 20 together), the training operation component to perform a training computation in association with the memory; and a processing device (16), operatively coupled 
In regards to claim 17: both Kim and Wilsey teach providing an address for the data.
In regards to claim 18: both Kim and Wilsey teach detecting output data.
In regards to claim 19: both Kim and Wilsey are digital with different voltage levels for 1 and 0.
Claims 2-7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim PN 2012/0317449 in view of Wilsey PN 2008/0195829 as applied to claim 1 above, and further in view of LIM et al PN 2013/0182522.
In regards to claims 2, 9: Kim teaches a selection unit but the selection unit receives the mode signal instead of provides the mode selection signal. Kim also inherently has a decoder in 
In regards to claims 3, 10: Kim teaches in the first mode accessing the memory array and in the second mode accessing the Test module. Wilsey teaches in the first mode accessing the memory array and in the second mode accessing the learning circuitry. Lim et al teaches the mode register selecting which components are accessible/unaccusable. All three teach setting the mode.
In regards to claims 4, 11: Lim et al teaches the mode register being a mode register.
In regards to claims 5, 12, and 20: Lim et al teaches mode register setting (Para [0006]).
In regards to claims 6-7, 13-14: Official notice is taken that signals are known to be active high or active low and that an inverter is simple a switch tied to a pull up resister. It would have been obvious to have the mode signal be either active high or active low because an inverter could be used to provide the opposite signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187